Citation Nr: 1618742	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-11 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to July 1976.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  The claim was remanded in October 2013 for development.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim must again be remanded.  Although the Board regrets the delay associated with this additional remand, further development of the record is required before the Board may render a decision.

The Board's October 2013 remand requested that the VA obtain additional psychiatric treatment records since 1976 identified by the Veteran, including private medical records and medical records from other VA hospitals.  In correspondence dated in November 2013, the Veteran submitted VA Form 21-4138 informing the VA that he received health care treatment at three VA medical centers (VAMC) including VAMC St. Louis, Missouri, VAMC Memphis, Tennessee, and VAMC Dallas, Texas.  The Veteran also submitted a release for private medical records.  The Board notes that the VA requested and received the identified private medical records and medical records from VAMC Memphis.  Those records have been associated with the Veteran's electronic claims file.  However, the RO did not request medical records from VAMC St. Louis or VAMC Dallas (although the Board notes that the record does contain a May 1999 and July 2014 compensation and pension exam from VAMC Dallas).  Furthermore, the VA did not notify the Veteran or his representative of any inability to obtain those records.  

Thus, the Board finds a lack of substantial compliance with the October 2013 remand directive.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent medical records for the Veteran from VAMC St. Louis, Missouri, and VAMC Dallas, Texas for the period July 1976 to the present.  If any records are unavailable, issue a formal finding of unavailability and notify the Veteran and his representative, and allow him the opportunity to submit any medical records in his possession.   

2.  If any new evidence is obtained, return the claims file to the July 2, 2014 VA examiner in order to obtain an addendum medical opinion.  If the examiner is not available to provide the addendum, or feels that additional examination is warranted, schedule the Veteran for a new VA examination with an examiner with sufficient expertise to provide the requested opinion and supporting rationale.  The supporting rationale for all opinions expressed must be provided.  The examiner should address the following:

(a) Does the Veteran have an acquired psychiatric disorder, to include schizophrenia?

(b) Is it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder had its onset in service or is otherwise related to service?

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


